Name: Commission Regulation (EEC) No 3881/90 of 19 December 1990 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce
 Date Published: nan

 No L 367/124 Official Journal of the European Communities 29. 12. 90 COMMISSION REGULATION (EEC) No 3881/90 of 19 December 1990 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten THE COMMISSION OF THE EUROPEAN COMMUNITIES, continue to open up the Spanish market gradually, the said ceilings should be increased to 20 % ; whereas, for this purpose, the Annex to Commission Regulation (EEC) No 606/86 (*), as last amended by Regulation (EEC) No 3102/90 (*), should be replaced by the Annex hereto ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Whereas Community traders may export cheese to Spain only under certain restrictive conditions, concerning in particular the length of time they have been practising their trade ; whereas this rule should be derogated from for 1991 to the benefit of traders located in the territory of the former German Democratic Republic in order to allow them to export cheese to Spain ; Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary mechanism applicable to trade (*), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector (3) as a result of the integration of the territory of the former German Democratic Republic into the Community, and in particular Article 3 thereof, Whereas pursuant to Article 5 (2) of Council Regulation (EEC) No 3792/85 the supplementary trade mechanism drawn up in respect of Community imports into Spain can apply to imports from Portugal where these show signs of a significant increase ; whereas such a situation is likely to arise in respect of trade in milk products between Portugal and Spain ; whereas the rules relating to the supplementary trade mechanism between the Community of Ten and Spain should therefore be extended to imports into Spain from Portugal and the ceilings given in the Annex raised accordingly ; whereas, in addition, in order to prevent abrupt changes in the traditional trade in cheese in the Community, specific quantities should be laid down for Portugal ; Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (4), and in particular the first subparagraph of Article 5 (1 ) thereof, Whereas, pursuant to the Act of Accession of Spain and Portugal, provision should be made for 1991 for the fixing of indicative ceilings for imports into Spain from the Community of Ten ; whereas, given the potential for exports from the Community of Ten, and in order to Whereas the Management Committee for Milk and, Milk Produccts has not delivered an opinion with the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . ' 1990' in Article 1 ( 1 ) is replaced by 1991 . 2. 'Article 2 (2) is replaced by the following : '2. As regards cheese, excluding curd, the indicative ceiling referred to in the Annex shall be broken down by category, prior to quarterly division, as follows : (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27. 10. 1988, p. 7. 0 OJ No L 353, 17. 12. 1990, p . 23 . 4) OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 58, 1 . 3. 1986, p. 28 . $ OJ No L 296, 27. 10 . 1990, p. 24. 29. 12. 90 Official Journal of the European Communities No L 367/125 (tonnes) Category Quantity Community of Ten Portugal 1 . Processed cheese 1 534 100 2. Havarti, fat content 60 % 1 972 \ 3 . Edammer in balls, Gouda 10 074 I 4. Soft, ripened cow's milk cheese 1 862 \ 5 . Cheddar, Chester 300 ll 5 a Fresh cheese falling within CN codes ex 0406 10, 0406 90 71 , 0406 90 91 , 0406 90 97, grated or powdered cheese, of all kinds, falling within CN code 0406 20, and cheeses manufactured exclusively from sheep's milk or goat's milk, the storage life of which does not exceed 45 days from the date of manufacture 900 568' 6. Other, excluding blue-veined cheese, Emmentaler, Gruyere, Parmigiano Reggiano, Grana Padano 4 027 i 3 . In Article 2a, the following second paragraph is added : 'However, until 31 December 1990, traders established for at least 12 months in the territory of the former German Democratic Republic shall not be required to have carried on export activities for at least 12 months.' 4. In the third indent of Article 3 ( 1 ), the words 'and the corresponding securities as indi ­ cated in Article 4 shall be forfeit' are deleted. 5. The following Article 4a is inserted : 'Article 4a The provisions of this Regulation shall apply mutatis mutandis to imports from Portugal within the limit of the indicative ceilings set out in the Annex.' 6 . The Annex is replaced by the following : ANNEX Indicative ceilings (tonnes) CN code Description Quantity Community of Ten and Portugal ex 0401 Milk and cream not concentrated nor containing added sugar or other sweetening matter, other than in immediate packings of a net content not excee ­ ding 2 litres ' ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concentrated or containing added sugbar or other sweetening matter, nor flavoured, nor containing added fruit or cacao other than in immediate packings of a net content not excee ­ ding 2 litres 347 600 ex 0404 Whey, not concentrated nor containing added sugar or other sweetening matter ; products consis ­ ting of natural milk constituents, other than in immediate packings of a net content not excee ­ ding 2 litres 1 No L 367/126 Official Journal of the European Communities 29 . 12. 90 (tonnes) CN code Description Quantity Community of Ten and Portugal ex 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter in imme ­ diate packings of a net content not exceeding 2 litres \ ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concentrated nor containing added sugar or other sweetening matter, nor flavoured, or containing added fruit or cocoa, in immediate packings of a net content not exceeding 2 litres 87 400 ex 0404 Whey, not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, in immediate packings of a net content not exceeding 2 litres i 0405 Butter and other fats and oils derived from milk 2 930 Community of Ten Portugal ex 0406 Cheese, excluding curd, Emmentaler, Gruyere, blue-veined cheese, Parmigiano Reggiano and Grana Padano 20 669 668' Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the C.nmmissinn